Lairy, J.
— This was an action brought by appellee in the Superior Court of Marion County against appellants to recover on a promissory note for $750, executed by the Atlas Engine Works and H. H. Hanna. This note is one of a series of four executed by appellants to appellee. As each of these notes fell due it was sued on, judgment rendered for appellee, and each case appealed. The same questions are involved in all four cases; they arise out of the same transaction, and are presented in the same way.
The judgment of the lower court is affirmed, and the reasons for the decision appear in the opinion of the case of Atlas Engine Works v. First Nat. Bank (1912), 50 Ind. App. 549, 97 N. E. 952.